1

2

3

4

5
                                                                              JS-6
6
                               UNITED STATES DISTRICT COURT
7
                              CENTRAL DISTRICT OF CALIFORNIA
8
     In re:                                        District Ct. Case No. 5:20-cv-01777-ODW
9                                                  Bankruptcy Ct. Case No. 6:20-bk-14798-
                                                   SC
10   BEN CLYMER’S THE BODY SHOP
11   PERRIS, INC.                                  ORDER APPROVING STIPULATION
                                                   TO VOLUNTARILY DISMISS
12                  Debtor.                        APPEAL
13
     BEN CLYMER’S THE BODY SHOP
14
     PERRIS, LLC
15
                    Appellant
16

17            v.
18
     TODD A. FREALY, SOLELY IN HIS
19   CAPACITY AS CHAPTER 11 TRUSTEE
     OF THE BANKRUPTCY ESTATE OF
20
     BEN CLYMER’S THE BODY SHOP
21   PERRIS, INC.,
22
                     Appellee
23

24

25

26

27            The Court has considered the “Stipulation to Voluntarily Dismiss Appeal” (the
28   “Stipulation”) filed by Appellee Todd A. Frealy, Chapter 11 Trustee for the bankruptcy

                                         -1-
              ORDER APPROVING STIPULATION TO VOLUNTARILY DISMISS APPEAL
1    estate of Ben Clymer’s The Body Shop Perris, Inc. and Appellant Ben Clymer’s The
2    Body Shop Perris, LLC (collectively, the “Parties”).
3          Upon the Court’s consideration of the Stipulation and the docket of this case as a
4    whole, and for good and sufficient cause appearing therefor:
5          IT IS HEREBY ORDERED THAT:
6          1.    The Stipulation is approved in its entirety;
7          2.    The Appeal shall be dismissed with prejudice; and
8          3.    The Parties shall bear their own respective fees and costs of the Appeal.
9

10   Dated: April 22, 2021
11                                                       ____________________________
                                                         The Honorable Otis D. Wright II
12                                                       United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      -2-
           ORDER APPROVING STIPULATION TO VOLUNTARILY DISMISS APPEAL
1                          PROOF OF SERVICE OF DOCUMENT

2    I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
     My business address is: 18345 Ventura Blvd., Suite No. 518, Tarzana, CA 91356.
3

4    A true and correct copy of the foregoing document entitled (specify):
5    ORDER APPROVING STIPULATION TO VOLUNTARILY DISMISS APPEAL
6
     will be served or was served (a) on the judge in chambers in the form and manner
7    required by LBR 5005-2(d); and (b) in the manner stated below:
8
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
9    (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will
10   be served by the court via NEF and hyperlink to the document. On (date) April 22,
     2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
11   and determined that the following persons are on the Electronic Mail Notice List to
12   receive NEF transmission at the email addresses stated below:
                                      Service information continued on attached page
13   2. SERVED BY UNITED STATES MAIL:
14   On (date) _______, I served the following persons and/or entities at the last known
     addresses in this bankruptcy case or adversary proceeding by placing a true and correct
15   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
16   and addressed as follows. Listing the judge here constitutes a declaration that mailing to
     the judge will be completed no later than 24 hours after the document is filed.
17
                                     Service information continued on attached page
18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
     TRANSMISSION OR EMAIL (state method for each person or entity served):
19
     Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the
20   following persons and/or entities by personal delivery, overnight mail service, or (for
     those who consented in writing to such service method), by facsimile transmission
21
     and/or email as follows. Listing the judge here constitutes a declaration that personal
22   delivery on, or overnight mail to, the judge will be completed no later than 24 hours
     after the document is filed.
23
                                       Service information continued on attached page
24
     I declare under penalty of perjury under the laws of the United States that the foregoing
25
     is true and correct.
26
      April 22, 2021      Catherine Jung                      /s/ Catherine Jung
27
      Date                Printed Name                        Signature
28

                                      -3-
           ORDER APPROVING STIPULATION TO VOLUNTARILY DISMISS APPEAL
1    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
        (NEF) – CONTINUED
2

3    United States District Court – bkappeal_cacd@cacd.uscourts.gov

4    Office of the U.S. Trustee – Riverside Division – ustpregion16rs.ecf@usdoj.gov
5
     Fahim Farivar – fahim@farivarlaw.com
6

7    Monica Kim – myk@lnbrb.com

8    Robert Yaspan – court@yaspanlaw.com
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      -4-
           ORDER APPROVING STIPULATION TO VOLUNTARILY DISMISS APPEAL
